

        

EMPLOYEE SERVICES AGREEMENT


THIS EMPLOYEE SERVICES AGREEMENT (this “Agreement”) is made as of December 28,
2015 (the “Effective Date”) by MW Logistics Services LLC, a Delaware limited
liability company (“MWLS”) and MPLX LP (“MPLX”), a Delaware limited partnership.


WHEREAS, MWLS is engaged in the business of providing employee services for the
management and operation of midstream assets utilized in the natural gas and
natural gas liquids businesses and other related activities;


WHEREAS, MPLX LP is engaged in the business of owning and operating midstream
petroleum and natural gas industry assets (the “MPLX Business”);


WHEREAS, MarkWest Energy Partners, L.P., a Delaware limited partnership and
wholly-owned subsidiary of MPLX (“MWE”), directly, or indirectly through its
Affiliates and subsidiaries, owns, manages and operates midstream assets
utilized in: (i) natural gas transportation, gathering and processing; (ii)
natural gas liquids gathering, transportation, fractionation, storage and
marketing; and (iii) crude oil gathering and transportation (the “MWE
Business”); and


WHEREAS, the Parties deem it to be appropriate and in the best interests of each
of them that MWLS provide certain employee services with respect to the MPLX
Business and the MWE Business on the terms and conditions set forth herein; and


WHEREAS, it is the intent of the Parties that such employee services be provided
in exchange for the payment of fees meeting an arm’s length standard consistent
with the IRS Code and associated regulations, and that the Fees set forth on
Exhibit A are intended to reflect such standard.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


ARTICLE 1

DEFINITIONS
1.1    Definitions. As used in this Agreement:
(a)    “Additional Services” has the meaning set forth in Section 3.2.
(b)    “Affiliate” means, as to any specified Person, any other Person that,
directly or indirectly through one (1) or more intermediaries or otherwise,
controls, is controlled by or is under common control with the specified Person.
For purposes of the foregoing, “control”, “controlled by”, and under “common
control with” with respect to any Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities,
member or partnership interests,

1

--------------------------------------------------------------------------------

 

by contract or otherwise. For the purposes of this Agreement, MPLX shall not be
considered an Affiliate of MWLS, nor shall MWLS be considered an Affiliate of
MPLX.
(c)    “Agreement” has the meaning set forth in the Preamble.
(d)    “Applicable Law” means any applicable statute, law, regulation,
ordinance, rule, determination, judgment, rule of law, order, decree, permit,
approval, concession, grant, franchise, license, requirement, or any similar
form of decision of, or any provision or condition of any permit, license or
other operating authorization issued by any Governmental Authority having
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
(e)    “Authorized Representative” means, for each Party, any of the individuals
holding the titles listed on Exhibit B under the name of such Party.
(f)    “Availed Party” has the meaning set forth in Section 8.2(a).
(g)    “Claims and Liabilities” means all suits, sanctions, actions,
liabilities, legal proceedings, government fines and penalties, pollution
clean-up, damages to natural resources, claims, demands, losses, damages, costs,
expenses, or causes of action of every kind and character, including all claims
that may exist, arise, or be threatened as of or following the Effective Date
and whether or not of a type contemplated by any Party.
(h)    “Confidential Information” means any proprietary or confidential
information that is competitively sensitive material or otherwise of value to a
Party or its Affiliates and not generally known to the public, including trade
secrets, scientific or technical information, design, invention, process,
procedure, formula, improvements, product planning information, marketing
strategies, financial information, information regarding operations, consumer or
customer relationships, consumer or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (i) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (ii) has been furnished
or made known to the receiving Party by a Third Party under circumstances that
are not known to the receiving Party to involve a breach of the Third Party’s
obligations to the disclosing Party or (iii) was developed independently of
information furnished or made available to the receiving Party under this
Agreement.
(i)    “Default Rate” means the rate per annum equal to LIBOR plus one percent
(1%). Any interest payable hereunder shall accrue from day to day and be
calculated on the basis of a three hundred sixty-five (365) day year.

2

--------------------------------------------------------------------------------

 

(j)    “Dispute” means any dispute or difference of whatsoever nature arising
under, out of, in connection with or in relation (in any manner whatsoever) to
this Agreement or the subject matter of this Agreement.
(k)    “Effective Date” has the meaning set forth in the Preamble.
(l)    “Event of Default” has the meaning set forth in Section 11.1.
(m)    “Expenses” has the meaning set forth in Section 6.1.
(n)    “Extension Period” has the meaning set forth in Section 2.1.
(o)    “Fees” means the fees charged for the Services as set forth on Exhibit A.
(p)    “Force Majeure Event” means any event or circumstance that is beyond the
reasonable control of a Party and which the affected Party is not able to
overcome through the exercise of commercially reasonable efforts that prevents
or delays the affected Party from complying, either totally or in part, with any
of its obligations under this Agreement, including, to the extent consistent
with the foregoing, any fire, flood, storm, strike, walkout, lockout or other
labor trouble or shortage, delays by unaffiliated suppliers or carriers,
shortages of fuel, power, raw materials or components, equipment failure, any
law, order, proclamation, regulation, ordinance, demand, seizure or requirement
of any Governmental Authority, riot, civil commotion, war, rebellion, act of
terrorism, nuclear or other accident, explosion, casualty, pandemic, or act of
God, or act, omission or delay in acting by any Governmental Authority or
military authority or Third Party, or inability to obtain, or delay in
obtaining, permits, licenses, approvals, rights of way or other land rights.
(q)    “Force Majeure Notice” has the meaning set forth in Section 3.5(a).
(r)    “Governmental Authority” means the government of any nation or any
political subdivision thereof, whether at the national, state, municipal or any
other level, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of, or pertaining to,
government.
(s)    “Indemnified Party” means a Party receiving indemnification from the
other Party in accordance with the terms of this Agreement.
(t)    “Indemnifying Party” means a Party providing indemnification to the other
Party in accordance with the terms of this Agreement.
(u)    “Initial Term” has the meaning set forth in Section 2.1.
(v)    “LIBOR” means, on a particular day, the rate per annum for three (3)
month deposits in US Dollars which appears on the Reuters screen “LIBO Page” at
or about 11 a.m. (London time) on the first day of the period for which interest
is to be calculated, or, if such day is not a day on which banks are open for
business in London, on the next following day on which

3

--------------------------------------------------------------------------------

 

banks are open for business in London. If Reuters information service fails to
display such rate on any day when a rate is to be determined as aforesaid, but
such rate is so displayed on Bridge Telerate or is available directly from the
Intercontinental Exchange Benchmark Administration Limited (or any other Person
that takes over the administration of that rate), it shall be determined from
that source accordingly.
(w)    “Mediation Notice” has the meaning set forth in Section 13.2(b).
(x)    “MPLX” has the meaning set forth in the Preamble.
(y)    “MPLX Business” has the meaning set forth in the Preamble.
(z)    “MPLX Indemnified Party” means MPLX, its Affiliates and subsidiaries and
each of their respective directors, managers, officers, employees and agents,
and each of the heirs, executors, successors and assigns of any of the
foregoing.
(aa)    “MWE” has the meaning set forth in the Preamble.
(bb)    “MWE Business” has the meaning set forth in the Recitals.
(cc)    “MWLS” has the meaning set forth in the Preamble.
(dd)    “MWLS Indemnified Parties” means MWLS and its Affiliates and each of
their respective directors, managers, officers, employees and agents, and each
of the heirs, executors, successors and assigns of any of the foregoing.
(ee)    “Party” means MWLS or MPLX, as applicable.
(ff)    “Person” means a natural person, corporation, partnership, limited
liability company, joint stock company, trust, estate, joint venture, union,
association or unincorporated organization, Governmental Authority or any other
form of business or professional entity.
(gg)    “Security Regulations” has the meaning set forth in Section 8.2(a).
(hh)    “Services” means the services generally described on Exhibit A and any
other services provided by MWLS pursuant to this Agreement, including any
Additional Services.
(ii)    “Systems” has the meaning set forth in Section 8.2(a).
(jj)    “Term” has the meaning set forth in Section 2.1.
(kk)    “Third Party” means a Person that is not a Party or an Affiliate or
subsidiary of a Party.


1.2    Interpretation. In this Agreement, unless the context clearly indicates
otherwise:

4

--------------------------------------------------------------------------------

 

(a)    words used in the singular include the plural and words used in the
plural include the singular;
(b)    references to any Person include such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement;
(c)    any reference to any gender includes the other gender;
(d)    the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;
(e)    any reference to any Article, Section or Exhibit means such Article or
Section of, or such Exhibit to, this Agreement, as the case may be, and
references in any Article, Section or Exhibit to any clause means such clause of
such Article, Section or Exhibit;
(f)    the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;
(g)    any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time;
(h)    any reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;
(i)    relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including”;
(j)    if there is any conflict between the provisions of the main body of this
Agreement and the Exhibits, the provisions of the main body of this Agreement
shall control unless explicitly stated otherwise in such Exhibit;
(k)    the titles to Articles and headings of Sections contained in this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of or to affect the meaning or interpretation of this
Agreement;
(l)    any references to Services to be provided by MWLS to “MPLX” hereunder
shall be deemed to mean “MPLX and its designated Affiliates and subsidiaries”;
(m)    all references to dollar amounts shall be in respect of lawful currency
of the United States;
(n)    the language of this Agreement shall be deemed to be the language the
Parties have chosen to express their mutual intent, and no rule of strict
construction shall be applied against either Party; and

5

--------------------------------------------------------------------------------

 

(o)    the Exhibits form part of this Agreement and shall have the same force
and effect as if set out in the body of this Agreement and any reference to this
Agreement shall include the Exhibits.
ARTICLE 2

TERM
2.1    Term. This Agreement is effective for a time period commencing on the
Effective Date and shall continue for a period of five (5) years (the “Initial
Term”) or the end of any Extension Period unless terminated earlier pursuant to
the terms hereof. This Agreement will automatically renew for up to two (2)
additional renewal terms of five (5) years each (each, an “Extension Period”),
unless either Party provides the other Party with written notice of its intent
to terminate this Agreement at least twelve (12) months prior to the end of the
then-current Initial Term or Extension Period, as applicable. The Initial Term
and Extension Periods, if any, shall be referred to collectively as the “Term”.
ARTICLE 3

PERFORMANCE OF SERVICES
3.1    General.
(a)    During the Term, MWLS shall provide, or cause to be provided, a
sufficient number of suitably qualified and experienced personnel (which may
consist of employees, contractors or other Third Parties) as is required to
perform the Services; provided, however, that MPLX shall have the right to
approve or reject such personnel in MPLX’s sole discretion.
(b)    At all times during the Term:
(i)    unless specifically provided to the contrary on Exhibit A, all Services
provided by MWLS pursuant to this Agreement shall be performed or provided, as
applicable: (A) with the use of reasonable care; (B) consistent with this
Agreement and in substantially the same manner (including as to level, quality
and timeliness) as such Services have been provided relative to MPLX’s assets
prior to the Effective Date; and (C) in material compliance with Applicable Law;
(ii)    when selecting and providing personnel to MPLX, MWLS shall use
reasonable care in material compliance with Applicable Law;
(iii)    MPLX shall direct, control and supervise all Services performed or
provided by personnel provided by MWLS to MPLX under this Agreement;
(iv)    notwithstanding anything to the contrary in this Agreement, MWLS shall
not be required to perform Services or take any actions relating thereto that
conflict with or violate any Applicable Law, contract or certification; and

6

--------------------------------------------------------------------------------

 

(v)    in the event that MWLS is unable to provide a sufficient number of
suitably qualified and experienced personnel, as determined in good faith by
MPLX, MPLX may engage (or hire a Third Party to engage) personnel to provide the
relevant Services.
3.2    Additional Services. If MPLX reasonably determines that additional
services (not listed on Exhibit A at the time of the determination) or
additional personnel are required in order for MPLX to conduct its MWE Business
or certain aspects of the MPLX Business, then MPLX may provide written notice
thereof to MWLS in accordance with Section 3.3. If MWLS agrees, in its sole
discretion, to provide such additional service or personnel during the Term,
then the Parties shall negotiate in good faith an amendment to Exhibit A to
include a description of the additional service (each such service an
“Additional Service”) or to provide additional personnel, the terms and
conditions for the provision of each Additional Service or each additional
personnel, and the Fees payable to MWLS for each such Additional Service or
additional personnel. Any Additional Services provided pursuant to this
Agreement shall be deemed to be “Services” under this Agreement.
3.3    Modification; Third Party Providers.
(a)    Any communications regarding (i) the execution of the Services; (ii) the
provision of personnel by MWLS or the approval or disapproval of personnel by
MPLX; (iii) any modification or alteration to the provision of the Services; or
(iv) the provision of Additional Services or additional personnel must be made
and agreed to, in writing, by an Authorized Representative (it being understood
that the receiving Party shall not be obligated to agree to any modification or
alteration requested thereby).
(b)    Each Party acknowledges and agrees that certain of the personnel
performing the Services under this Agreement have been, and will continue to be,
provided to MPLX by Third Parties designated by MWLS, and such Third Parties may
enter into contracts or agreements with MWLS or with MPLX. To the extent so
provided, MWLS shall use commercially reasonable efforts to (i) cause such Third
Parties to provide personnel to perform such Services under this Agreement and
(ii) enable MPLX to avail itself of such Services; provided, however, that if
any such Third Party is unable or unwilling to provide personnel to perform any
such Services, the Parties agree to use their commercially reasonable efforts to
determine the manner in which such Services can best be provided. It is
acknowledged and agreed that any Expenses to be incurred in connection with
obtaining personnel to perform Services from a Third Party shall be paid by
MPLX.
3.4    Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, MWLS MAKES NO, AND
EXPRESSLY DISCLAIMS ANY, WARRANTIES WHATSOEVER WITH RESPECT TO THE SERVICES,
INCLUDING ANY (a) WARRANTY OF MERCHANTABILITY; OR (b) WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE; OR (c) WARRANTY OF TITLE; OR (d) WARRANTY AGAINST
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY; WHETHER EXPRESS
OR IMPLIED BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR
OTHERWISE.
3.5    Force Majeure.

7

--------------------------------------------------------------------------------

 

(a)    As soon as possible following the occurrence of a Force Majeure Event,
the Party affected by the Force Majeure Event shall promptly notify the other
Party in writing of the occurrence of such Force Majeure Event (a “Force Majeure
Notice”). Concurrent with the Force Majeure Notice or as soon as possible
thereafter, the affected Party shall give the other Party a full description of
the Force Majeure Event and the approximate length of time that the affected
Party reasonably believes such Force Majeure Event will continue. Each Party
shall use commercially reasonable efforts to mitigate or overcome the effects of
such Force Majeure Event as soon as possible; provided, however, that neither
Party shall be required to settle any strike, walkout, lockout or other labor
dispute on terms which, in the reasonable judgment of the affected Party, are
contrary to its interest. It is understood that the settlement of a strike,
walkout, lockout or other labor dispute will be entirely within the discretion
of the affected Party.
(b)    If personnel provided by MWLS are unable to perform any Service due to a
Force Majeure Event, MPLX shall have the right, but not the obligation, to
engage subcontractors to perform such obligations for the duration of the Force
Majeure Event; provided, however, that any Fees paid or payable by MPLX to MWLS
under this Agreement with respect to the provision of personnel to perform the
Services affected by such Force Majeure Event shall be reduced (or refunded, if
applicable) on a dollar-for-dollar basis for all amounts paid by or on behalf of
MPLX to any such subcontractors; provided further, however, that MWLS shall not
be responsible for the amounts of fees paid by or on behalf of MPLX to any such
subcontractors to perform such services to the extent such fees exceed the
aggregate Fees paid or owed to MWLS for the applicable period of the Force
Majeure Event.
ARTICLE 4

COOPERATION
4.1    Cooperation. Each Party shall use good faith efforts to cooperate with
the other Party in all matters relating to the provision and receipt of
personnel to perform the Services, including providing in a timely manner any
information, documentation, approvals and acceptances reasonably requested by a
Party, other than information and documentation protected by attorney-client
privilege.
4.2    Consents.
(a)    Each Party shall provide reasonable cooperation to obtain all Third Party
consents for any Third Party software or other Third Party intellectual property
related to the provision of personnel to provide the Services sufficient to
enable MWLS to provide personnel to perform the Services in accordance with this
Agreement; provided, however, that no Party shall be obligated under this
Agreement to pay any consideration (other than de minimis transfer fees), grant
any concession or incur any liability to any Third Party to obtain any such
Third Party’s consent.
(b)    If any Third Party consent or approval required for the provision of
personnel to provide the Services hereunder is not obtained, then (unless and
until such Third Party consent or approval is obtained) the Parties shall, to
the extent practicable, cooperate with each other in

8

--------------------------------------------------------------------------------

 

achieving a reasonable alternative arrangement for MPLX to obtain such personnel
to provide the Services.
ARTICLE 5

FEES
5.1    Fees. Subject to Section 3.5(b), MPLX shall pay MWLS the Fees for the
provision of personnel to provide the Services as set forth on Exhibit A and in
accordance with Article 6. If personnel provided by MWLS hereunder are unable to
perform any Service due to a Force Majeure Event, then MWLS shall reduce the
Fees to account for any reduction in the performance of Services by such
personnel.
5.2    Taxes. To the extent required by Applicable Law, MWLS shall add to any
Fees due under this Agreement amounts equal to any sales, use or similar taxes,
however designated or levied, based upon the provision of personnel to perform
the Services performed hereunder. MWLS is solely responsible for the collection
and remittance of any such taxes to the appropriate tax authorities. The Parties
shall cooperate with each other to minimize any such taxes to the extent
reasonably practicable. If additional taxes are determined to be due with
respect to the provision of personnel provided hereunder to perform the Services
as a result of (a) an audit by any applicable tax authority, or (b) a new or
change in Applicable Law, then MPLX shall reimburse MWLS for the additional
taxes due from MWLS, including interest and penalty. MPLX has the right to
contest with the tax authority, at MPLX’s sole expense, the amount of any taxes
or the result of any audit. MWLS is responsible for any penalty or interest
resulting from its failure to remit any invoiced and reimbursed taxes.
Notwithstanding anything in this Agreement to the contrary, this Section 5.2
will, to the fullest extent permitted by Applicable Law, survive the termination
of this Agreement and remain in effect until the expiration of the relevant
statutes of limitations.
5.3    Adjustments. In the event of the termination of this Agreement (a) with
respect to any Services for which the Fee for such Services is charged as a flat
monthly rate, if termination occurs other than at the end of the month, the Fee
for that month shall be prorated to reflect a partial month, and (b) with
respect to any other Services, all amounts due pursuant to the terms hereof with
respect to the Services shall be appropriately prorated and reduced to reflect
any shortened period during which such Services are actually provided, and MWLS
shall refund to MPLX the appropriate prorated amount for any such Services that
have been paid for in advance. Notwithstanding the immediately preceding
sentence, to the extent any amounts due or advances made hereunder related to
costs or Expenses that have been or will be incurred and that cannot be
recovered by MWLS, such amounts due or advances made shall not be prorated or
reduced and MWLS shall not be required to refund any prorated amount for such
costs or Expenses; and MPLX shall reimburse MWLS for any Third Party
cancellation or similar charges incurred as a result of such termination.
ARTICLE 6

INVOICE AND PAYMENT; AUDIT

9

--------------------------------------------------------------------------------

 

6.1    Invoices and Payment. Within twenty (20) days following the end of each
month during the Term, MWLS will submit to MPLX for payment a written invoice
for the amounts due under this Agreement for such month. The invoice will set
forth the Fees, in the aggregate and itemized, based on the descriptions set
forth on Exhibit A. Each invoice will contain documentation and other details in
support of the invoiced amounts as MPLX may reasonably require to validate such
invoiced amounts. Except as otherwise provided in this Agreement, MPLX shall
reimburse MWLS monthly for all out-of-pocket costs and expenses reasonably
incurred and actually paid by MWLS to Third Parties on behalf of MPLX in
connection with providing personnel to perform the Services (the “Expenses”).
6.2    Timing of Payment; No Offsets. MPLX shall pay all amounts due pursuant to
this Agreement within ten (10) days after the receipt of the relevant invoice.
MPLX shall not offset any amounts owing to it by MWLS or any Affiliates of MWLS
against amounts payable hereunder.
6.3    Non-Payment. If MPLX fails to make payment of any sum as and when due
under this Agreement, then MPLX shall pay interest thereon to MWLS at the
Default Rate (as in effect on the day when such sum was originally due) on and
from the day when payment was due until the date of payment.
6.4    Payment Disputes. MPLX may contest any amount of any invoice at any time
before or after payment is made, provided such objection is made in writing to
MWLS within thirty (30) days following the end of the month in which the
relevant Services were invoiced. MPLX shall timely pay any disputed items in
full while resolution of the dispute is pending; provided, however, that MWLS
shall pay interest at the Default Rate on any amounts it is required to return
to MPLX upon resolution of the dispute. Payment of the uncontested amount shall
not constitute approval thereof. Any dispute under this Section 6.4 shall be
resolved in accordance with the provisions of Section 13.2.
6.5    Audit Rights.
(a)    MPLX may, at its own cost and expense, audit (or cause an independent
Third Party auditor to audit) the books and records of MWLS to the extent
necessary to determine MWLS’s compliance with this Agreement with respect to
Fees and Expenses charged or the performance of MWLS’s obligations under this
Agreement. MPLX shall have the right to conduct such audit no more than once
with respect to each calendar year during the Term; provided, however, that any
audit shall not be commenced later than twelve (12) months after the end of the
calendar year to be audited.
(b)    Any audit shall be conducted during regular business hours and in a
manner that does not unreasonably interfere with the operations of MWLS. MPLX
shall provide reasonable advance notice to MWLS prior to the commencement of the
audit and shall specify the date on which the audit will commence.
ARTICLE 7

CONTROL OF SERVICES; OWNERSHIP OF ASSETS

10

--------------------------------------------------------------------------------

 

7.1    Control of Services. Notwithstanding anything to the contrary in this
Agreement, MPLX shall at all times have exclusive authority to manage and
control the business and operations of MPLX. In connection with managing and
controlling the business and operations of MPLX, the Services shall be under the
ultimate direction, control and supervision of MPLX.
7.2    Employee Status. During the Term of this Agreement:
(a)    no employee of MWLS shall be deemed an employee of MPLX by reason of such
employee’s involvement in providing Services provided hereunder. MWLS shall bear
the sole responsibility for payment of each such employee’s wages, benefits, all
withholding obligations to federal, state and local taxation and insurance
authorities and all other costs and expenses associated with such employees,
including those costs and expenses related to workers’ compensation claims;
(b)    subject to the rights of MPLX to direct and control the performance and
provision of the Services as set forth in this Agreement, MWLS shall serve as
the employer directly controlling the personnel that it provides to perform such
Services and shall retain the exclusive right to review employees’ performance,
determine employees’ compensation and benefits, discipline employees and
determine whether or not to continue employees’ employment; and
(c)    notwithstanding anything in this Agreement to the contrary, no provision
of this Agreement shall be construed as (i) granting employees any employment
rights for a specific duration or constraining MWLS’s right to terminate the
employment relationship with any of its employees or (ii) adversely affecting
the ability of any MWLS employee to be considered for transfers or promotions to
positions listed on any internal job posting system.
7.3    Assets. All procedures, methods, Systems, strategies, tools, equipment,
facilities and other resources used by a Party or any of its Affiliates in
connection with the performance of its obligations hereunder shall remain the
property of such Party or its Affiliate and, except as otherwise provided
herein, shall at all times be under the sole direction and control of such
Person. No license under any patents, know-how, trade secrets, copyrights or
other rights is granted by this Agreement or any disclosure in connection with
this Agreement by any Party.
ARTICLE 8

CONFIDENTIALITY; SECURITY
8.1    Confidentiality.
(a)    During the Term and for a period of three (3) years after the termination
of this Agreement, each Party shall keep confidential the other Party’s
Confidential Information, whether acquired before or after the Effective Date,
and neither Party shall release or disclose the other Party’s Confidential
Information to any Third Party other than a receiving Party’s and its
Affiliates’ directors, managers, employees, agents, joint venture partners, and
representatives with a need to know the Confidential Information for the
purposes of such Party’s performance pursuant to this Agreement.

11

--------------------------------------------------------------------------------

 

(b)    Each Party shall be responsible for any breach of this Section 8.1 by any
of its representatives.
(c)    The provisions of this Section 8.1 do not apply to any Confidential
Information to the extent that the receiving Party is required to disclose such
information under any Applicable Law or pursuant to any order of any court,
mediator or arbitrator, or in connection with any legal proceeding, mediation or
arbitration to enforce its rights under this Agreement, or in connection with
the requirements of a regulatory body or stock exchange, or in connection with a
financing, bond offering, or sale of stock, equity interests or assets of any
Party or its Affiliates or any joint venture partner.
(d)    If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
nonetheless legally compelled to disclose such Confidential Information, or if
the providing Party does not promptly respond as contemplated by this section,
the receiving Party may disclose that portion of Confidential Information
required to be disclosed by the subpoena or other demand.
(e)    Each Party acknowledges that the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 8.1 and agrees that, in the event of
such breach, the disclosing Party shall, in addition to the other remedies that
may be available to it, be entitled to injunctive relief for any violation of,
and to enforce the terms of, this Section 8.1.
8.2    System Security.
(a)    If any Party is given access to the other Party’s computer systems or
software (collectively, “Systems”) in connection with the Services, the Party
given access (the “Availed Party”) shall comply with all of the other Party’s
System security policies, procedures and requirements that have been provided to
the Availed Party in advance and in writing (collectively, “Security
Regulations”), and shall not tamper with, compromise or circumvent any security
or audit measures employed by such other Party. The Availed Party shall access
and use only those Systems of the other Party for which it has been granted the
right to access and use.
(b)    Each Party shall use commercially reasonable efforts to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems of the other Party gain such access, and each Party shall use
commercially reasonable efforts to prevent unauthorized access, use,
destruction, alteration or loss of data, information or software contained in
the Systems, including notifying its respective personnel of the restrictions
set forth in this Section 8.2 and of the Security Regulations.

12

--------------------------------------------------------------------------------

 

(c)    If, at any time, the Availed Party determines that any of its personnel
has sought to circumvent, or has circumvented, the Security Regulations, has
accessed the Systems, or has engaged in activities that may lead to the
unauthorized access, use, destruction, alteration or loss of data, information
or software of the other Party, the Availed Party shall promptly terminate any
such Person’s access to the Systems and promptly notify the other Party. In
addition, such other Party shall have the right to deny personnel of the Availed
Party access to its Systems upon advance written notice to the Availed Party in
the event that the other Party reasonably believes that such personnel have
engaged in any of the activities described in this Section 8.2(c) or otherwise
pose a System security concern. The Availed Party shall use commercially
reasonable efforts to cooperate with the other Party in investigating any
apparent unauthorized access to such other Party’s Systems.


ARTICLE 9

NO PARTNERSHIP OR AGENCY RELATIONSHIP
9.1    No Partnership or Agency Relationship. This Agreement shall not be
interpreted or construed to create an association, partnership, agency,
franchise, joint venture, employment or fiduciary relationship between MPLX and
MWLS or any of their respective Affiliates. Except as explicitly set forth in
this Agreement, neither Party shall have any right, power or authority to enter
into any agreement or undertaking for, act on behalf of, act or be an agent or
representative of, or otherwise bind, the other Party.
ARTICLE 10

REPRESENTATIONS AND WARRANTIES
10.1    Representations and Warranties. Each Party hereby represents and
warrants to the other as of the date of this Agreement that:
(a)    it is duly organized and validly existing under the laws of its
jurisdiction of organization;
(b)    it has the power to own its assets and carry on its business as it is
currently being conducted;
(c)    the obligations expressed to be assumed by it in this Agreement are
legal, valid, binding and enforceable obligations upon it, subject to applicable
bankruptcy, reorganization, insolvency or similar laws affecting creditors’
rights generally;
(d)    the entry into, and performance by it, of the transactions contemplated
by this Agreement do not and will not conflict with (i) any Applicable Law; (ii)
its constitutional documents; or (iii) any material provision of any material
agreement or instrument binding upon it; and

13

--------------------------------------------------------------------------------

 

(e)    it has the power to enter into, perform and deliver, and has taken all
necessary action to authorize its entry into, performance and delivery of this
Agreement and the transactions contemplated by this Agreement.
ARTICLE 11

TERMINATION
11.1    Events of Default. The occurrence or continuance of any of the following
events will constitute a default of this Agreement by a Party (each an “Event of
Default”):
(a)    failure to pay any undisputed amount due and payable to the other Party
under this Agreement within ten (10) business days after such amount becomes due
and payable and such failure is not remedied within a period of thirty (30) days
of written notice of such failure from the other Party;
(b)    a Party is in material breach of any of its other material obligations
under this Agreement and fails to cure such breach to the reasonable
satisfaction of the non-defaulting Party within forty-five (45) days of written
notice of such breach from the non-defaulting Party; and
(c)    any representation, warranty or statement made by a Party herein proves
to be untrue in any material respect on the date on which it was made.
11.2    Termination. Upon the occurrence of an Event of Default by either Party,
the non-defaulting Party shall have the right to terminate this Agreement
effective immediately upon delivery of written notice to the defaulting Party.
11.3    Procedures on Termination. Following termination of this Agreement, each
Party will cooperate with the other as reasonably necessary to avoid disruption
of the ordinary course of the other Party’s business. Subject to MPLX’s right to
seek reimbursement pursuant to Section 5.3, termination shall not affect MWLS’s
right to payment for personnel provided prior to termination to perform the
Services provided prior to termination.
11.4    Effect of Termination. Upon termination of this Agreement, all rights
and obligations of the Parties hereunder shall cease, provided that such
termination shall not effect or excuse a Party’s breach of this Agreement prior
to termination.
ARTICLE 12

INDEMNIFICATION AND LIABILITY
12.1    Indemnification by MPLX. MPLX shall be liable for and shall indemnify,
defend and hold harmless each of the MWLS Indemnified Parties against all Claims
and Liabilities that arise out of, are incident to, or result from (a) breaches
by MPLX of this Agreement; (b) the acts or omissions of MPLX; (c) the acts or
omissions of MWLS performed or omitted in a manner

14

--------------------------------------------------------------------------------

 

reasonably believed to be within the scope of authority conferred on MWLS
pursuant to this Agreement and which are not a result of the fraud, bad faith,
gross negligence or willful misconduct of MWLS; and (d) any fraud, bad faith,
gross negligence, default or willful misconduct of MPLX.
12.2    Indemnification by MWLS. MWLS shall be liable for and shall indemnify,
defend and hold harmless each of the MPLX Indemnified Parties against all Claims
and Liabilities that arise out of, are incident to, or result from (a) breaches
by MWLS of this Agreement; (b) any fraud, bad faith, gross negligence or willful
misconduct of MWLS; (c) any allegations that MPLX is an employer or joint
employer of any MWLS employee; (d) any claim by an MWLS employee (or any Third
Party engaged by MWLS to perform any of its obligations hereunder) for
compensation, benefits or violations of any statute or regulation governing
employee rights and benefits; and (e) any decision, action or failure to act by
MWLS affecting or relating to the employee status or employment relationship of
any MWLS employees.
12.3    Limitations and Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL (INCLUDING LOSS OF REVENUES OR
PROFITS, LOSS OF DATA, LOSS OF GOODWILL AND LOSS OF CAPITAL, WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), EXEMPLARY OR
PUNITIVE DAMAGES OR THE LIKE (EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE PAID TO
A THIRD PARTY AS A RESULT OF A THIRD PARTY CLAIM) ARISING UNDER ANY LEGAL OR
EQUITABLE THEORY OR ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT (OR THE
PROVISION OF SERVICES HEREUNDER), ALL OF WHICH ARE HEREBY EXCLUDED BY AGREEMENT
OF THE PARTIES REGARDLESS OF WHETHER OR NOT EITHER PARTY TO THIS AGREEMENT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
12.4    Risk Allocation Essential. Each Party agrees that the Fees charged under
this Agreement reflect the agreed allocation of risk between the Parties,
including this Article 12, and the limitations on liability in Section 12.3.
Modifying the allocation of risk from what is stated here would affect the Fees
charged by MWLS, and in consideration of those Fees, each Party agrees to the
stated allocation of risk.
12.5    Indemnification Procedures.
(a)    Within a reasonable period of time after it becomes aware of facts giving
rise to a claim for indemnification under this Article 12, the Indemnified Party
will provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim to the extent then known by the
Indemnified Party.
(b)    The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
12, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no settlement involving the

15

--------------------------------------------------------------------------------

 

payment of money shall be entered into without the consent of the Indemnified
Party unless it includes a full release of the Indemnified Party from such
claim; and provided further, that no settlement containing any form of
injunctive or similar relief shall be entered into without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
delayed, conditioned or withheld.
(c)    The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article 12, including the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense and
counterclaims, the making available to the Indemnifying Party of any files,
records or other information of the Indemnified Party that the Indemnifying
Party reasonably considers relevant to such defense and counterclaims, the
making available to the Indemnifying Party of any employees of the Indemnified
Party and the granting to the Indemnifying Party of reasonable access rights to
the properties and facilities of the Indemnified Party; provided, however, that
in connection therewith the Indemnifying Party agrees to use reasonable efforts
to minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records, and other
information furnished by the Indemnified Party pursuant to this Section 12.5.
The obligation of the Indemnified Party to cooperate with the Indemnifying Party
as set forth in the immediately preceding sentence shall not be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of and pursuit of any counterclaims with respect to
any claims covered by the indemnification set forth in this Article 12;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense and
counterclaims. The Indemnifying Party agrees to keep any such counsel hired by
the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims.
(d)    In determining the amount of any loss, cost, damage or expense for which
the Indemnified Party is entitled to indemnification under this Agreement, the
gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from Third Parties.
(e)    Notwithstanding anything to the contrary hereunder, no cause of action,
dispute or claim for indemnification may be asserted against any Party or
submitted to arbitration or legal proceedings which accrued more than two (2)
years after the later of (i) the occurrence of the act or event giving rise to
the underlying cause of action, dispute or claim and (ii) the date on which such
act or event was, or should have been, in the exercise of reasonable due
diligence, discovered by the Indemnified Party.

16

--------------------------------------------------------------------------------

 

ARTICLE 13

MISCELLANEOUS
13.1    Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
all prior agreements, negotiations, discussions, understandings and commitments,
written or oral, between the Parties with respect to such subject matter.
13.2    Choice of Law; Dispute Resolution.
(a)    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of New York, without regard to the conflict of law provisions
thereof to the extent such rules or principles would require or permit the
application of the laws of any other jurisdiction.
(b)    Mediation. If the Parties cannot resolve any Dispute or claim arising
under this Agreement, then no earlier than ten (10) days nor more than sixty
(60) days following written notice to the other Party, any Party may initiate
mandatory, non-binding mediation hereunder by giving a notice of mediation (a
“Mediation Notice”) to the other Party. In connection with any mediation
pursuant to this Section 13.2(b), the mediator shall be jointly appointed by the
Parties and the mediation shall be conducted in Findlay, Ohio unless otherwise
agreed by the Parties. All costs and expenses of the mediator appointed pursuant
to this section shall be shared equally by the Parties. The then-current Model
ADR Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties, shall govern any mediation pursuant to this section. In the mediation,
each Party shall be represented by one or more senior representatives who shall
have authority to resolve any Disputes. If a Dispute has not been resolved
within thirty (30) days after the receipt of the Mediation Notice by a Party,
then any Party may refer the resolution of the Dispute to any federal or state
court located in Ohio in accordance with Section 13.2(c).
(c)    Each Party agrees that it shall bring any action or proceeding in respect
of any Dispute or claim arising out of or related to this Agreement, whether in
tort or contract or at law or in equity, exclusively in any federal or state
courts located in Ohio and (i) irrevocably submits to the exclusive jurisdiction
of such courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that
service of process upon it may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address specified in Section 13.9. The foregoing
consents to jurisdiction and service of process shall not constitute general
consents to service of process in the State of Ohio for any purpose except as
provided herein and shall not be deemed to confer rights on any Person other
than the Parties.
13.3    Amendment. This Agreement may only be amended, modified or supplemented
by a written instrument signed by an Authorized Representative of the Parties.

17

--------------------------------------------------------------------------------

 

13.4    Waiver; Cumulative Remedies. Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the Party
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
in writing signed by an Authorized Representative of such Party. The failure of
any Party to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, or in any way to affect the validity
of this Agreement or any part hereof or the right of any Party thereafter to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be held to constitute a waiver of any other or subsequent breach. No
single or partial exercise of any right or remedy under this Agreement precludes
any simultaneous or subsequent exercise of any other right, power or privilege.
The rights and remedies set forth in this Agreement are not exclusive of, but
are cumulative to, any rights or remedies now or subsequently existing at law,
in equity or by statute.
13.5    Survival. Notwithstanding any suspension or termination of this
Agreement, the Parties shall continue to be bound by the provisions of this
Agreement that reasonably require some action or forbearance after such
suspension or termination, including those relating to confidentiality
obligations, audit rights, warranties, compliance with Applicable Law, governing
law, dispute resolution, indemnities, and limitation of liability.
13.6    Severability. The provisions of this Agreement are separable and
severable. Wherever possible, each provision hereof shall be interpreted in such
a manner as to be effective and valid under Applicable Law. If any one or more
of the provisions contained herein is, for any reason, held to be invalid,
illegal or unenforceable in whole or in part by any court of law or equity, then
such provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.
13.7    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of any Party under this
Agreement shall not be assignable by such Party without the prior written
consent of the other Party. The successors and permitted assigns hereunder shall
include any permitted assignee as well as the successors in interest to such
permitted assignee (whether by merger, liquidation (including successive mergers
or liquidations) or otherwise).
13.8    Third Party Beneficiaries. Except to the extent otherwise provided in
Article 12 with respect to the rights of the Indemnified Parties, the provisions
of this Agreement are solely for the benefit of the Parties and their respective
successors and permitted assigns and shall not confer upon any Third Party any
remedy, claim, liability, reimbursement or other right. Notwithstanding Article
12, the Parties may rescind or vary this Agreement, in whole or in part, without
the consent of any Third Party, and no Third Party shall be entitled to assign
any benefit or right conferred upon it under this Agreement.
13.9    Notices. All notices, consents, directions, approvals, objections,
refusals, instructions, requests, demands, and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed duly given or delivered (a) when delivered personally; (b) if by email,
when receipt of such email is acknowledged by return email; (c) if sent

18

--------------------------------------------------------------------------------

 

by registered or certified mail, postage prepaid, return receipt requested, on
the third business day after mailing; or (d) if sent by private courier, when
received; and shall be addressed to the appropriate Party at its address
specific below, or at such other address as such Party may specify by notice to
the other Party:


if to:


MPLX LP
200 E. Hardin Street
Findlay, OH 45840
Attention: President


with a copy to:
 
MPLX LP
1515 Arapahoe Street, Tower 1, Suite 1600
Denver, CO 80202
Attention: Executive Vice President, General Counsel and Secretary


if to:


MW Logistics Services LLC
539 South Main St.
Findlay, OH 45840
Attention: President


or, to such other address as such Party may indicate by a notice delivered in
accordance with this Section 13.9.


13.10    Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument. Executed facsimiles of such counterparts shall be deemed enforceable
to the same extent as if they were executed original documents.


[Remainder of page intentionally left blank.]

19

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
Authorized Representatives as of the Effective Date.




 
MW Logistics Services LLC
 
 
 
 
By:
/s/ Pamela K.M. Beall
 
 
Pamela K.M. Beall, President
 
 
 
 
MPLX LP
 
By:
MPLX GP LLC, its General Partner
 
 
 
 
By:
/s/ Donald C. Templin
 
 
Donald C. Templin, Executive Vice President










20

--------------------------------------------------------------------------------

 

Exhibit A


SERVICES AND FEES


SERVICES


MWLS shall provide, or cause to be provided, a sufficient number of suitably
qualified and experienced personnel as is required to perform the following
Services: all services reasonably required by MPLX to conduct the MWE Business
and certain services reasonably required by MPLX to conduct aspects of the MPLX
Business, including (1) management services with respect to the MWE Business and
the MPLX Business, (2) construction, operations and land management services for
the MWE Business, including gas and natural gas liquids gathering pipelines, gas
and natural gas liquids transmission pipelines, gas processing plants, NGL
fractionation, storage and marketing facilities, condensate stabilization
facilities and designated crude oil pipelines, (3) health, environment, safety,
security and measurement services for the MWE Business, (4) finance, treasury,
tax, legal and accounting services for the MWE Business and the MPLX Business,
(5) human resources and information technology services for the MWE Business and
the MPLX Business, (6) natural gas and natural gas liquids related acquisition,
logistics and marketing services for the MWE Business, (7) finance, hedging,
risk management, credit, internal audit, forecast, insurance, planning and
analysis, and related services for the MWE Business and the MPLX Business, (8)
governmental affairs and investor relations services for the MWE Business and
the MPLX Business, and (9) other related services. Without limiting the
generality of the foregoing, the Services shall include the following:


1.
administering the day-to-day operations of the MWE Business, including
operating, maintaining and monitoring the operating performing of the assets of
MWE and its Affiliates and subsidiaries (“MWE Entities”), and performing and
supervising the performance of such other administrative functions necessary in
the management of the MWE Business, including the collection of revenues and the
payment of debts and obligations, preparation of financial statements, and
maintenance of appropriate computer services to perform such administrative
functions;

2.
assisting MPLX to retain qualified accountants and legal counsel, as applicable,
to assist in developing appropriate accounting procedures and compliance
procedures;

3.
negotiating, executing, amending and terminating the MWE Entities’ agreements,
managing and administering the MWE Entities’ rights and obligations under all
agreements to which any MWE Entity is a party or by which any MWE Entity is
bound and monitoring compliance by any MWE Entity and by the counterparties to
such agreements with the terms and conditions thereof;

4.
taking all necessary actions to enable MPLX and the MWE Entities to make
required tax elections, filings and reports;


A-1



--------------------------------------------------------------------------------

 

5.
handling and resolving claims, disputes or controversies (including litigation,
arbitration, settlement or other proceedings or negotiations) in which MPLX or
the MWE Entities may be involved or to which MPLX or the MWE Entities may be
subject arising out of day-to-day operations;

6.
purchasing, selling, leasing, operating and maintaining the MWE Entities’
assets, including as appropriate, investigation, analysis, selection,
negotiation and consummation of acquisition or divestiture opportunities;

7.
coordinating and managing operations of any joint venture or co-investment
interests held by the MWE Entities and conducting matters with the joint venture
or co-investment partners;

8.
establishing and maintaining MPLX’s and the MWE Entities’ bank accounts and
banking arrangements, and to the extent of funds available, reinvesting MPLX’s
and the MWE Entities’ funds;

9.
designing, developing, engineering, procuring, constructing, installing,
testing, commissioning and startup of assets utilized in the MWE Business;

10.
assisting MPLX and the MWE Entities in complying with all regulatory
requirements applicable to MPLX and the MWE Entities;

11.
providing services relating to, and management of, financing and capital
requirements, insurance, and forecast, planning and analysis;

12.
preparing, applying for, filing, obtaining & maintaining permits, licenses and
approvals for the MWE Business; and

13.
performing all actions and services that may now or hereafter be required,
necessary or appropriate for any of the MWE Entities to take or perform under
any contractual arrangements now or hereafter existing with Third Parties or
with any joint ventures in which any of the MWE Entities have an interest,
including, without limitation, the agreements listed below:

a.
Services Agreement dated as of January 1, 2004, between MarkWest Energy GP, LLC
and MarkWest Hydrocarbon, Inc., as amended or restated;

b.
Services Agreement dated as of August 5, 2015, among MarkWest Liberty Midstream
& Resources, L.L.C. (“Liberty”), MWE and MarkWest EMG Jefferson Dry Gas
Gathering Company, L.L.C., as amended or restated;

c.
Services Agreement dated as of December 19, 2013, among Liberty, MWE and
MarkWest Utica EMG Condensate, L.L.C., as amended or restated;


A-2



--------------------------------------------------------------------------------

 

d.
Services Agreement dated as of December 29, 2011, among MarkWest Hydrocarbon,
Inc., MarkWest Utica Operating Company, L.L.C., and MarkWest Utica EMG, L.L.C.,
as amended or restated;

e.
Services Agreement dated as of December 19, 2014 between Liberty and Ohio
Condensate Company, L.L.C., as amended or restated;

f.
Services Agreement dated as of May 31, 2012, between MarkWest Utica Operating
Company, L.L.C. and Ohio Gathering Company, L.L.C., as amended or restated;

g.
Services Agreement dated as of May 1, 2009, between MarkWest Hydrocarbon, Inc.
and MarkWest Pioneer, L.L.C., as amended or restated;

h.
Services Agreement dated as of January 1, 2015 between MarkWest Oklahoma Gas
Company, L.L.C. and West Relay Gathering Company, L.L.C.; and

i.
All limited liability company operating agreements, partnership agreements, or
other joint operating or joint ownership agreements or arrangements to which any
MWE Entity is a party or by which any MWE Entity is bound.



GENERAL FEES


The Fees for the provision of personnel to perform the Services shall be equal
to 100% of the wages and salary (including cash bonuses and equity and
equity-based compensation expenses), benefits (including 401(k) costs and any
matching 401(k) contributions, vacation and sick leave benefits, medical,
health, dental, disability, and life insurance benefits, workers compensation,
and any other employee benefit, including benefits paid) and expenses of the
employees (including payroll and withholding taxes associated with the
foregoing) provided by MWLS hereunder during such month. Following the end of
each month, MWLS will submit an invoice to MWE for all such Fees. The Fees are
in addition to the Expenses for which MPLX shall reimburse MWLS pursuant to this
Agreement.











A-3



--------------------------------------------------------------------------------






Exhibit B


AUTHORIZED REPRESENTATIVES


As to MPLX:
Donald C. Templin, Executive Vice President


As to MWLS:
Pamela K.M. Beal, President















B-1

